DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.        Claims 1-8, 11-18 are rejected under 35 U.S.C. 103 as obvious over Root et al. (US 20200074869) in view of Hegranes et al. (US 20200250997).
Considering claim 1, Root discloses a device (110, fig. 1) comprising: a processor (140) configured to execute instructions to: receive (via item 180) first operator input; generate layers for a map based on the first operator input, wherein the layers include features relevant to operation of an Aerial Vehicle in an airspace corresponding to an area within the map (e.g., a system includes a computer processor and instructions executing on the computer processor, causing the system to obtain bullseye coordinates in a map reference frame, which is associated with a map of the integrated flight application. The instructions further cause the system to determine current location coordinates in the map receive second operator input that specifies a path on the map, for a flight (e.g., as shown in FIG. 5H, using the "direct to" and "add to route" button options, a passed position report can rapidly be added to the user’s route to navigate the aircraft to that location… is defined with respect to bullseye location, which is determined by a user’s decision and entered through typing precise coordinates or by visually selecting a feature on the map through the device's hardware/software user interface.  See pars. 59-62).
The Root reference differs from present claim 1 in that it fails  to teach sending a request for authorization for a UAV flight to a Low Altitude Authorization and Notification Capability (LAANC) system over a network; and receive a reply, from the LAANC 
 Accordingly, it would have been obvious to one of art before the effective filling date of the invention to have modified the teaching of Root to include sending and granting a request for authorization for a UAV flight to a Low Altitude Authorization and Notification Capability (LAANC) system over a network, in the same conventional manner as taught by Hegranes; in order to grant the operator of an unmanned vehicle access to restricted airspace. 
The additional feature of claim 2 can be easily derived by a person skilled in the art from the features of Root and Hegranes references, considering that in Root the map may be displayed with various layers of additional information which may be customized based on user preferences, including a user-selected color coding. See par. 33.
The additional feature of claim 3 can be easily derived by a person skilled in the art from the features of Root and Hegranes references, considering that in Root the stored generated flight plans may include specific radio frequency to be used in collaboration with the GPS sensor signal obtained in format that is compatible with map reference frame. See Root’s par. 26 in light of pars. 44-46.
The additional feature of claims 4 and 5 can be easily derived by a person skilled in the art from the feature of Root and Hegranes references, considering that in Root the bullseye presented and used in an integrated flight application may include various 
The additional features of claim 6 can be easily derived by a person skilled in the art from the features of Root and Hegranes references, considering that in Root the generated map may be displayed with various layers of additional information which may be customized based on user preferences (see par. 33) and the map can be zoomed-in or zoomed-out to give the flight crew the flexibility to review the most relevant or desired features, while hiding currently non-relevant features in a situation-specific manner (see par. 16.
As per claim 7, Hegranes, as modified by Root, discloses render another one of the layers that indicates airspaces with Temporary Flight Restrictions (TFR) using line styles. See figs. 3-7, 9-10, abstract, paragraphs 26-31 and 67-70.
The additional features of claim 8 can be easily derived by a person skilled in the art from the features of Root and Hegranes references, considering that in Root the generated map may be displayed with various layers (including organized patterns) with additional information which may be customized based on user preferences to include a user-selected color coding (see par. 33) and the layers can be zoomed-in or zoomed-out to facilitate adjustment of the transparency of overlays to ensure readability of the additional details or information (see par. 23).

Claim 11 relates to a method for generating layers for a map and has substantially the same technical features as those of claim 1. Accordingly, the same reasoning as in claim 1 can be applied to claim 11.
Claims 12-18 are rejected under the same rationale set forth above with respect to claims 2-8, respectively.
The subject matter of claim 20 relates to a computer-readable medium with instructions performing the method of claim 1. As the limitations of claim 1 were found obvious over the combined teachings of Sartori and Colby, it is readily apparent that the applied prior art performs the underlying elements. As such, the same reasoning as in claim 1 applies to claim 20.

4.        Claims 9 and 19 are rejected under 35 U.S.C. 103 as obvious over Root et al. (US 20200074869) in view of Hegranes et al. (US 20200250997) and further in view of Young et al. (US 20190102407).
Regarding claim 9, Root and Hegranes fail to teach render image layers that provides a three- dimensional (3D) view of areas covered by the map, which is disclosed by Young (see par. 22).
Accordingly, it would have been obvious to one of art before the effective filling date of the invention to have modified the teachings of Root Hegranes to include render 
Claim 19 is rejected under the same rationale as claim 9.

Allowable Subject Matter
5. 	Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because the prior art of record fail to teach the device and method of respective claims 2 and 12, wherein when the processor generates the layers it is further configured to: render another one of the layers, wherein the other one of the layers shows areas in which adjacent grid areas, defined by the LAAANC system, have been merged, and wherein the merged areas have a same color. 

Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
02/12/2022